

 
 






-1 -



Exhibit 10.65
Corporate Performance Plan For 2015


CORNING INCORPORATED
CASH PERFORMANCE UNIT AGREEMENT


(Terms and Conditions)


This Cash Performance Unit Agreement (“Agreement”) dated February 4, 2015
between Corning Incorporated (the “Company”) and the employee (the “Employee”)
is subject in all respects to the Company’s 2012 Long-Term Incentive Plan as
amended from time to time (the “Plan”), a copy of which may be obtained from the
Company's Secretary at One Riverfront Plaza, Corning, New
York  14831.  Capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Plan.


1.
Award of Units.  The Company hereby awards to the Employee  Cash Performance
Units (the “Cash Units”).



Each Cash Unit shall entitle the Employee to receive from the Company an amount
equal to $1. The Cash Units, if any, shall be paid to the Employee at the time
set forth in Section 6 and in the manner set forth in Section 7 provided that
both the “Performance-Based Vesting Requirement” set forth in Section 3 and the
“Service Based Vesting Requirement” set forth in Section 4 are satisfied.  Prior
to vesting pursuant to Sections 3 and 4, the Cash Units shall not be earned and
shall remain subject to forfeiture.


2.  
Non-Transferability.  The Cash Units may not be sold, assigned, transferred,
pledged or otherwise encumbered by or on behalf of or for the benefit of the
Employee other than by last will and testament, by the laws of descent and
distribution, pursuant to a domestic relations order or as otherwise permitted
by the Committee pursuant to Section 12 of the Plan.



3.  
Performance-Based Vesting Requirement.



 
(a)
Within ninety days following the beginning of each fiscal year ending on
December 31st 2015, 2016 and 2017 (each such year, an “Annual Performance
Period” and collectively, the “Performance Period”), the Compensation Committee
of the Company’s Board of Directors (the “Committee”) shall determine
performance targets (each a “Performance Target”) applicable to the current
fiscal year.  Such targets will be communicated annually to the Employee.



For purposes of determining the number of Cash Units that the Employee will earn
at the end of the Performance Period, performance will be calculated as the
simple average of the actual level of attainment of the Performance Targets for
each Annual Performance Period as determined by the Committee.  Any Cash Units
that are not earned pursuant to Sections 3 and 4 at the end of the Performance
Period shall be forfeited.


 
(b)
Any Cash Units that are earned pursuant to Sections 3 and 4 (after taking into
account the proration adjustments referenced in Section 4 (the “Proration
Factor”), if applicable) shall be referred to as the “Earned Units,” provided,
however, that if the numerator of the Proration Factor is less than 3, all Cash
Units shall be forfeited upon a termination of employment for any reason.



4.  
Service Based Vesting Requirement.  Subject to the exceptions set forth below,
the Employee must remain in continuous employment with the Company Group until
the expiration of the Performance Period in order to vest in the Earned
Units.  If the Employee’s employment with the Company Group terminates on or
before the expiration of the Performance Period, any Earned Units shall be
treated in the manner set forth in this Section 4.


© 2015 Corning Incorporated. All Rights Reserved.
 

--------------------------------------------------------------------------------

 






-2 -





Event
Termination Date Occurs in 1st Annual Performance Period
Termination Date Occurs After 1st Annual Performance Period
# of Earned Units
Proration Factor (subject to the limitation in
Section 3(b))
(a) Retirement at or After Age 55
Employee vests in 100% of the Earned Units (after taking the Proration Factor
into account) based on actual performance over the Performance Period
Employee vests in 100% of the Earned Units based on actual performance over the
Performance Period
Prorated by a ratio the numerator of which is the number of full calendar months
the Employee was actively employed during the first Annual Performance Period
and the denominator of which is 12
(b) Termination without Cause
Employee vests in 100% of the Earned Units (after taking the Proration Factor
into account) based on actual performance over the Performance Period
 
Employee vests in 100% of the Earned Units (after taking the Proration Factor
into account) based on actual performance over the Performance Period
Prorated by a ratio the numerator of which is the number of full calendar months
the Employee was actively employed during the Performance Period through the
Termination Date, and the denominator of which is 36
(c) Death, or
 
(d) Disability, or
 
(e) Reduction in Force, Divestiture or Discontinuance of Certain Company Group’s
Operations, or
 
(f) Change of Control
Employee vests in 100% of the Earned Units (after taking the Proration Factor
into account) and the Performance Targets shall be deemed attained based on
actual performance for the first Annual Performance Period and 100% target
performance for all other Annual Performance Periods
Employee vests in 100% of the Earned Units and the Performance Targets shall be
deemed attained at actual performance for any completed Annual Performance
Period and 100% target performance for all other Annual Performance Periods
Prorated by a ratio the numerator of which is the number of full calendar months
the Employee was actively employed during the first Annual Performance Period
and the denominator of which is 12.
 
(g) Voluntary Termination or Termination for Cause
Employee forfeits all of the Cash Units
Employee forfeits all of the Cash Units
None



5.
Definitions. For purposes of this Agreement,

 
 
(a)
“Termination Date” shall mean the last day on which the Employee provides
services to the Company Group (notwithstanding any applicable severance
periods).



 
(b)
“Cause” shall mean the Employee’s:

 
 
(A)
conviction of a felony or conviction of a misdemeanor involving moral turpitude
(from which no further appeals have been or can be taken);

 
 
(B)
material breach of the Company Group’s Code of Conduct;



 
(C)
gross abdication of duties as an employee of the Company Group, which conduct
remains uncured by the Employee for a period of at least 30 days following
written notice thereof to the Employee by the Company Group, in each case as
determined in good faith by the Company; or


© 2015 Corning Incorporated. All Rights Reserved.
 

--------------------------------------------------------------------------------

 






-3-



 
 
(D)
misappropriation of the Company Group’s assets, personal dishonesty or business
conduct which causes material or potentially material financial or reputational
harm for the Company;

 
provided, however, that no act or failure to act on the Employee’s part shall be
deemed to be a termination for Cause if done, or omitted to be done, in good
faith, and with the reasonable belief that the action or omission was in the
best interests of the Company Group.


 
(c)
“Disability” shall mean the Employee’s termination of employment with the
Company Group as a result of a total and permanent disability as that term is
defined in the long-term disability plan applicable to the Employee.



 
(d)
“Change of Control” shall mean an event that is “a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended and the regulations and guidance promulgated
thereunder (the “Code”), and that also falls within one of the following
circumstances:

 
 
(A)
an offerer (other than the Company) purchases shares of the Company’s Common
Stock pursuant to a tender or exchange offer for such shares;

 
 
(B)
any person (as such term is used in Sections 13(d) and 14(d) (2) of the
Securities Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of securities representing 50% or more of the combined voting power
of the Company’s then outstanding securities;



 
(C)
the membership the Company’s Board of Directors changes as the result of a
contested election or elections, such that a majority of the individuals who are
directors at any particular time were initially placed on the Board of Directors
as a result of such a contested election or elections occurring within the
previous two years; or

 
 
(D)
the consummation of a merger in which the Company is not the surviving
corporation, consolidation, sale or disposition of all or substantially all of
the Company’s assets or a plan of partial or complete liquidation approved by
the Company’s shareholders;

 
6.  
Time of Payment.



 
(a)
Except as noted below, the Earned Units that have vested pursuant to Sections 3
and 4 shall be paid within 60 days following the expiration of the Performance
Period.



 
(b)
In the event of a termination of employment due to Sections 4(c), 4(d) or
4(e),  the Earned Units that vest shall be paid within 60 days following (i) the
Termination Date, or (ii) the determination of results for the first Annual
Performance Period, whichever date is later.



 
(c)
In the event of a Change of Control, the Earned Units that vest in accordance
with Section 4(f) shall be paid within 60 days following (i) the effective date
of the Change of Control, or (ii) the determination of results for the first
Annual Performance Period, whichever date is later.



 
(d)
The applicable date on which Cash Units are paid pursuant to this Section 6 is
referred to as the “Payment Date.”  All Cash Units that have not been earned and
vested as of the Payment Date shall be forfeited.



 
(e)
In the event that the Earned Units become subject to Social Security and/or
Medicare taxes prior to the applicable Payment Date, the Company shall withhold
a number of Cash Units equal in value to (i) the applicable Federal Insurance
Contributions Act (“FICA”) tax imposed under Code Sections 3101, 3121(a), and
3121(v)(2) on the Cash Units (the “FICA Amount”) and (ii) the applicable
federal, state, local or foreign income taxes owedas a result of the withholding
of the Cash Units to pay the FICA Amount.  Any subsequent payment under this
Agreement will be reduced by the amount withheld under this Section 6(e).


© 2015 Corning Incorporated. All Rights Reserved.
 

--------------------------------------------------------------------------------

 






-4-





7.  
Form of Payment.



 
(a)
Unless otherwise specified by the Committee at the Payment Date pursuant to
Section 7(b), Earned Units shall be paid in cash.



 
(b)
On or prior to the Payment Date, the Committee may elect, to pay any Earned
Units in shares of the Company’s common stock, par value $0.50 per share
(“Common Stock”).  If paid in Common Stock, the Company shall make an
appropriate book-entry, for the number of whole shares of Common Stock equal in
value to the number of Earned Units that are vested as of the business day
preceding the Payment Date, with any resulting fractional shares being delivered
to the Employee in cash.



 
(c)
The Employee shall have no further rights with regard to the Cash Units once the
cash or shares of Common Stock have been delivered pursuant to this Section 7.



 
(d)
All payments made pursuant to this Agreement shall be reduced by the amount of
all tax withholdings and other permitted deductions. To the extent the Cash
Units are paid in shares of Common Stock, the Company may withhold shares of
Common Stock to satisfy any tax withholdings and permitted deductions.



8.  
Voting and Dividend Rights.  The Cash Units do not entitle the Employee to any
of the rights of a shareholder of the Company (such as voting or dividend
rights).



9.  
Recoupment/Claw-back.  Notwithstanding anything in this Agreement to the
contrary, the Cash Units and any payments made pursuant to this Agreement shall
be subject to claw-back or recoupment as mandated by applicable law, rules,
regulations or Company policy as enacted, adopted or modified from time to time.



10.  
Transfers.  If the Employee is transferred from the Company to a Subsidiary,
from a Subsidiary to the Company or from one Subsidiary to another, the
Employee’s employment  with the Company Group shall not be deemed to have
terminated; provided, however, that the Subsidiary is owned 50% or greater by
the Company Group.



11.  
Section 409A.



 
(a)
The Cash Units are intended to comply with or be exempt from Section 409A of the
Code and shall be administered and interpreted in accordance with that
intent.  If any provision of the Plan or this Agreement would, in the reasonable
good faith judgment of the Committee, result or likely result in the imposition
on the Employee of a penalty tax under Section 409A, the Committee may modify
the terms of the Plan or this Agreement, without the consent of the Employee, in
the manner that the Committee may reasonably and in good faith determine to be
necessary or advisable to avoid the imposition of such penalty tax.  This
Section 11 does not create an obligation on the part of the Company to modify
the Plan or this Agreement and does not guarantee that the Cash Units will not
be subject to taxes, interest and penalties under Section 409A.



 
(b)
Notwithstanding anything to the contrary in the Plan or this Agreement, to the
extent that the Cash Units constitute deferred compensation for purposes of
Section 409A and the Employee is a “Specified Employee” (within the meaning of
the Committee’s established methodology for determining “Specified Employees”
for purposes of Section 409A), no payment or distribution of any amounts with
respect to the Cash Units that are subject to Section 409A may be made before
the 15th day of the seventh month following the Employee’s “Separation from
Service” from the Company (as defined in Section 409A) or, if earlier, the date
of the Employee’s death.



 
(c)
The actual Payment Date pursuant to Section 6 shall be within the sole
discretion of the Company.  In no event may the Employee be permitted to control
the year in which settlement occurs.


© 2015 Corning Incorporated. All Rights Reserved.
 

--------------------------------------------------------------------------------

 






-5-





12.  
Modification/Interpretation.  The Committee shall have the power to alter,
amend, modify or terminate the Plan or this Agreement at any time; provided,
however, that no such termination, amendment or modification may adversely
affect, in any material respect, the Employee’s  rights under this Agreement
without the Employee’s consent.  Notwithstanding the foregoing, the Company
shall have broad authority to amend this Agreement without the consent of the
Employee to the extent it deems necessary or desirable (a) to comply with or
take into account changes in or interpretations of, applicable tax laws,
securities laws, employment laws, accounting rules and other applicable laws,
rules and regulations, (b) to take into account unusual or nonrecurring events
or market conditions, or (c) to take into account significant acquisitions or
dispositions of assets or other property by the Company.  Any amendment,
modification or termination shall, upon adoption, become and be binding on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person.  The Committee shall give written notice to
the Employee of any such amendment, modification or termination as promptly as
practicable after the adoption thereof.  The foregoing shall not restrict the
ability of the Employee and the Company by mutual consent to alter or amend the
terms of the Cash Units in any manner that is consistent with the Plan and
approved by the Committee.



13.  
Headings.  The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.



14.  
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



15.  
Entire Agreement.  This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter hereof.  They
supersede all other agreements, representations or understandings (whether oral
or written and whether express or implied) that relate to the subject matter
hereof.



16.  
Governing Law.  Except as to matters of federal law, this Agreement and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of New York  (other than its conflict of law rules).





IN WITNESS WHEREOF, this Agreement has been duly executed by Corning.


CORNING INCORPORATED




By:
/s/ John P. MacMahon
   
John P. MacMahon
   
Senior Vice President,
   
Global Compensation & Benefits
   
Corning Incorporated
 








© 2015 Corning Incorporated. All Rights Reserved.
 

--------------------------------------------------------------------------------

 
